Citation Nr: 0203099	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from an 
overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 decision of the Committee on 
Waivers and Compromises of the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issue on appeal.

In July 2001, the veteran was notified that his appeal was 
being transferred to the Board.  He was told that he had 
ninety (90) days to submit additional evidence to the Board.  
If he did not submit said evidence within the 90 day period, 
and he still wished to do so, he was required to also submit 
a statement explaining the good cause of the submission.  The 
veteran, through his representative, submitted additional 
evidence to the Board in the form of a VA Form 646, Statement 
of Accredited Representative in Appealed Case, with three 
enclosures (attachments).  The representative's evidence was 
received at the Board on January 23, 2002.  This is more than 
90 days after the mailing of notice of the transfer of the 
record, and the evidence was not accompanied by any motion 
showing good cause for the delay.  See 38 C.F.R. § 20.1304(b) 
(2001).  As such, the submission of the evidence is not 
timely and the evidence will not be considered by the Board.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim.

2.  The veteran was in receipt of nonservice-connected 
pension benefits beginning in November 1994.

3.  The veteran failed to promptly report the receipt of 
income from the redemption of individual retirement accounts, 
which represents bad faith and a lack of good faith in his 
dealings with the government.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2096-2097 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. § 3.103 (2001).

2.  Waiver of recovery of a debt stemming from the 
overpayment of pension benefits is precluded by law.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he was not told that 
he had to notify VA when his wife withdrew funds from tax-
deferred (individual retirement) accounts.  Moreover, he has 
insinuated that these accounts were not his and that they 
should not be included as income.  Therefore, he believes 
that the overpayment debt was not properly created.  
Alternatively, he has requested that VA waive recovery of a 
debt stemming from the overpayment of pension benefits.  

With respect to any claims that come before the VA, the 
Department has responsibilities to the claimant.  These 
responsibilities may include, as appropriate:  furnishing 
appropriate claims forms and instructions, reviewing the 
application for benefits for completeness, and, if additional 
information is needed from the claimant, notifying the 
claimant of the information required to complete the 
application (38 U.S.C.A. § 5102 (West Supp. 2001)); on 
receipt of a substantially complete application, telling the 
claimant what further lay or medical evidence may be 
necessary to substantiate the claim, what evidence the 
claimant should provide, and what evidence the Department 
will attempt to obtain on behalf of the claimant (38 U.S.C.A. 
§ 5103 (West Supp. 2001)); if a reasonable possibility exists 
that assistance would aid in substantiating the claim, making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (38 U.S.C.A. § 5103A(b) (West Supp. 2001).  
Additionally, in cases of disability compensation, the VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(c) (West Supp. 2001)); and providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim (38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001)). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  The veteran's records 
have been obtained and the veteran has not timely suggested 
that other relevant evidence might be available.  As such, VA 
has not been given notice of relevant available medical or 
other evidence that might be attained by the VA for the 
processing of this claim.  Hence, VA has no further duty to 
assist the veteran in the development of facts pertinent to 
this claim, and the Board may decide the claim based on the 
evidence before it.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1998), prohibit the waiver of a debt where ". . . there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver."  Similarly, 38 C.F.R. § 1965(b)(2001) precludes a 
waiver upon a finding of:

(1)  fraud or misrepresentation of a 
material fact,
(2)  bad faith, or
(3)  lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits a 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the . . . Government."  The Board also 
notes that any misrepresentation of material fact must be 
"more than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (2001).  

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a) (2001).  

A nonservice-connected pension was granted to the veteran in 
March 1995, effective November 1994.  The RO informed the 
veteran of the payments and the methods of calculating the 
amount he would receive in a letter dated April 1995.  That 
letter further informed the veteran that:

The rate of VA pension depends on total 
"family" income which incudes the 
payee's income and that of any dependent.  
We must adjust the payments whenever this 
income changes.  You must notify us 
immediately if income is received from 
any source other than that shown above.  
You must also report any changes in the 
income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to 
be repaid.

There is no indication from the record that the veteran never 
received this letter; i.e., it was not returned to the VA as 
undeliverable.  Therefore, it may be concluded that the 
veteran was informed of the income provisions.  

The record reflects that such a letter as outlined above was 
sent out in 1995 and in 1998.  A third letter was send in 
August 1998 putting the veteran on notice that there were 
questions concerning his previous reporting of income.  The 
RO noted that the veteran and his wife had not reported 
interest and dividend income for 1995, 1996, 1997, and 1998.  
However, through income verification records, the RO reported 
that the veteran and his wife received $3031.00 during those 
same years.  That interest income was from individual 
retirement accounts that were redeemed by the veteran's 
spouse.

The VA further informed the veteran that if he, or his 
spouse, had information that showed that the RO was wrong, he 
should forward it to VA immediately.  If he did not submit 
any additional information, and it was determined that the 
veteran had been overpaid, the veteran would be so notified 
of the overpayment and the VA would have to recoup monies 
paid to the veteran.  

A second similar letter was sent to the veteran in November 
1998.  In response, the veteran submitted a VA Form 20-5655, 
Financial Status Report.  He reported that he received 
$394.00 per month in Social Security Administration benefits.  
His wife received $447.00 per month in Social Security 
payments along with $150.00 per month in pension, 
compensation, or other income.  This amount differed from 
what was previously reported in that the veteran's spouse had 
not been in receipt of any pension, compensation, or other 
income.  

When further pressed concerning these funds, the veteran 
responded by saying that his wife had cashed out her IRAs and 
had used these funds to pay on their home.  He further stated 
that his other funds were used to pay hospital bills and 
basic living expenses.  

With respect to pension, payments of any kind or from any 
source will be counted as income unless specifically 
excluded.  Income will be counted for the calendar year in 
which it is received and total income for the full calendar 
year will be considered except as provided in 38 C.F.R. 
§ 3.260 (2001).  See 38 C.F.R. § 3.252(c) (2001).  Governing 
regulations provide that payments of any kind from any source 
shall be counted as income for improved death pension in the 
12-month annualization period in which received, unless 
specifically excluded under 38 C.F.R. § 3.272 (2001).  See 38 
C.F.R. § 3.271 (2001); Springer v. West, 11 Vet. App. 38 
(1998).  Income from Social Security Administration benefits 
and withdrawals from taxed-deferred (individual retirement) 
accounts [IRAs] are included as income because they are not 
specifically excluded.  See generally Springer.  In this 
regard, the Board notes that under the provisions of M21-1, 
Part IV, paragraph 16.41(b)(12), interest from an individual 
retirement account is generally not countable for VA purposes 
if it cannot be withdrawn without incurring a substantial 
penalty.  When the claimant starts drawing down the 
individual retirement account, all payments (interest and 
principal) are countable income.  Id.

The applicable criteria is clear and leaves no alternative 
but to consider the veteran's, or his wife's, withdrawal of 
funds from tax-deferred (individual retirement) accounts, 
whether classified as interest or principle, as income for 
the purpose of determining the rate of improved disability 
pension entitlement.  See 38 C.F.R. § 3.271 (2001).  Indeed, 
interest or principal distributions and/or withdrawals from 
tax-deferred (individual retirement) accounts are not 
included in the list of "Exclusions from income" noted in 
38 C.F.R. § 3.272 (2001).  Accordingly, because the plain 
meanings of the statutory and regulatory provisions in 
question are not ambiguous, the Board finds that their plain 
meaning requires that the distribution of the individual 
retirement account be considered countable income for VA 
purposes and that the appropriate deductions be made.

A veteran's rate of pension is calculated by reducing the 
applicable maximum pension rate by his countable income.  
38 C.F.R. § 3.273 (b) (2001).  As the veteran was not 
entitled to payment of reduced pension benefits for the 
periods in question, the amount of $7,726.00 represents an 
overpayment, which has resulted in the veteran's debt.  The 
Board finds that the veteran's overpayment debt has been 
properly calculated, and that the RO properly determined that 
a debt, in the amount of $7,726.00 had been created in this 
situation.  

In regard to the veteran's request for a waiver of recovery 
of the debt stemming from the overpayment of pension 
benefits, the Board finds a waiver of recovery of that debt 
is precluded by law.  The Board believes that the creation of 
said debt was the result of bad faith or lack of good faith 
on the part of the veteran in his dealing with the 
government.  Therefore, his claim for waiver of recovery of 
that debt is denied.

At the time the veteran was first informed of his entitlement 
to pension benefits, he was informed of the necessity of 
informing VA if he received any income from any source.  
After he received pension benefits, he was again reminded to 
inform VA if received any type of income.  Yet, despite these 
warnings, the veteran did not inform VA of his receipt of 
income from the cashing-in of various IRAs.  This resulted in 
an overpayment and the creation of a debt in the amount of 
$7,726.00 The Board finds that this debt is the result of bad 
faith on the part of the veteran as he willfully failed to 
promptly report his receipt of income to VA.

Therefore, the veteran's action in failing to inform VA of a 
change in his income must be viewed as having been undertaken 
with the "intent to seek unfair advantage," as well as with 
"knowledge of the likely consequences," namely that the 
veteran would be paid money to which he was not entitled.  
That failure to report income also resulted in a substantial 
loss to the government.  The veteran was in receipt of the 
income in question for extended periods of time prior to VA 
discovering the unreported income.  The Board has 
particularly relied upon the fact that his failure to report 
that income was discovered due to a report from other sources 
and not from the veteran, in finding that his actions were 
more than non-willful or mere inadvertence.  Therefore, the 
Board finds that the veteran's actions, or his failure to act 
and report his income to VA, were undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and resulted in a loss to the government.

Accordingly, the Board finds that the veteran's conduct is 
properly characterized as bad faith or lack of good faith in 
his dealings with the government, and a waiver of recovery of 
his debt stemming from the overpayment of pension benefits is 
precluded by law.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); 38 C.F.R. §§  1.962, 1.965 (2001).

The Board has also considered whether the VA notified the 
veteran sufficiently of the requirements of reporting income.  
The United States Court of Appeals for Veterans Claims (CAVC) 
noted that the United States Supreme Court has routinely held 
that everyone dealing with the Government is charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations.  Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-85 (1947).  Thus, regulations are binding on all that 
seek to come within their sphere regardless of actual 
knowledge of what is in the regulations or of the hardship 
resulting from innocent ignorance.  Id.

Likewise, to whatever extent the veteran may believe that VA 
employees either failed to provide correct or timely advice 
him as to what is countable income for VA pension purposes, 
the CAVC has held that benefits cannot be awarded based upon 
such circumstances.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (since payment of government benefits must be 
authorized by statute, the fact that a claimant may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).



ORDER

Entitlement to waiver of recovery of a debt stemming from an 
overpayment of pension benefits is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


